Citation Nr: 0633800	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-39 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2004 and August 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for bilateral hearing loss and 
tinnitus, respectively.  This case has been advanced on the 
docket based on the veteran's advanced age.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service.

2.  The veteran's bilateral hearing loss is related to his 
active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (200).  "Satisfactory evidence" 
is credible evidence.  Collette, 82 F.3d at 392.  Such 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The veteran contends that his currently diagnosed bilateral 
sensorineural hearing loss is the result of his flight crew 
duties aboard B29 Bombers in the Korean War.  

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss.  On examination 
prior to separation from service, examination of the ears 
revealed no abnormalities.

The veteran's form DD-214 shows that his Air Force specialty 
code was "32351F."  His service medical records demonstrate 
that in March 1952 he was physically examined and found fit 
for flying.  His service personnel records show that he 
received the Air Medal, an award given for meritorious 
achievement while participating in aerial flight.  It thus 
appears that the veteran did have flight crew duties in 
service, as he has asserted.  His service personnel records 
do not show that he received awards demonstrating that he was 
involved in combat.  As there is no proof of involvement in 
combat, the veteran is not entitled to a reduced evidentiary 
burden as applies to the question of service incurrence.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

The first and only post-service medical evidence showing 
treatment for hearing loss is dated in December 2003.  
Private audiological examination at that time revealed 
bilateral sensorineural hearing loss that meets VA's 
standards for consideration as a disability.  A November 2004 
letter from the private audiologist stated that the veteran's 
history was significant for acoustic trauma in-service.  
Specifically, the veteran reported a three-year history as a 
waist gunner on B-29 aircraft, a duty which involved the 
firing of large weapons.  The veteran was frequently exposed 
to excessive noise levels while involved in air operations, 
and had reported that he had not been given ear protection.  
Following service, the veteran had worked as a banker for 40 
years in an office where there were minimal noise levels.  
Based upon the veteran's audiological data and his case 
history, the audiologist determined that it was more likely 
than not that the veteran's bilateral hearing loss was due to 
the veteran's exposure to severe levels of noise and high 
altitude during service.

The Board finds that the evidence in this case supports the 
veteran's claim, and there is no evidence to the contrary on 
any issue relevant to entitlement to service connection.  The 
in-service evidence demonstrating that the veteran had flight 
crew duties and the private audiologist's opinion are 
persuasive corroboration of the veteran's contentions.

Resolving all reasonable doubt in favor of the veteran, as 
required by the law, the Board concludes that the veteran 
incurred bilateral hearing loss as a result of his active 
duty.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Duties to Notify and Assist the Appellant

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.


ORDER

Service connection for bilateral hearing loss is granted.

REMAND

Additional development is necessary prior to further 
disposition of the claim for service connection for tinnitus

In October 2005, the RO received a notice of disagreement 
from the veteran as to the denial of his claim for service 
connection for tinnitus.  It does not appear from a review of 
the claims folder that the veteran has been issued a 
statement of the case on this issue.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the claim is REMANDED for the following action:

Issue a statement of the case which 
addresses the issue of entitlement to 
service connection for tinnitus.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


